FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11389420 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
This action is in response to papers filed 08/01/2022 in which claims 16-20 were canceled; and claims 1, 5, 8-9, and 13 were amended; and claims 21-22 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-15 and 21-22 are under examination. 

Withdrawn Objection/Rejections
	The objections of claims 1 and 8 informalities pertaining to acronyms (i.e., “MG” and “NK1”), are withdrawn, in view of Applicant’s amendments to claims 1 and 8.
	The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 1 and 8.
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 15-18, 20-25 and 27-30 of copending Application No. 16752591 (now as Patent No. 11389420) in view of Maggi et al (Clin Drug Investig, 2011; 31(10): 691-701), is withdrawn, in view of terminal disclaimer filed 08/01/2022.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggi et al (Clin Drug Investig, 2011; 31(10): 691-701) in view of Maghni et al (US 2009/0264388 A1) and Henry (US 2014/0193526 A1).
Regarding claims 1 and 8,  Maggi teaches a method of relieving the symptoms of myasthenia gravis in a patient comprising administering an oral dosage form of pyridostigmine bromide to said patient (Abstract; pages 693-695, section 3.; page 698, section 4.). Maggie teaches patient suffering from myasthenia gravis is clinically characterized by symptoms of muscle weakness (Abstract). Maggi teaches myasthenia gravis is a chronic autoimmune disorder that require long-term disease modifying treatment, thereby the administration of pyridostigmine bromide is administered “chronically,” as myasthenia gravis is a chronic disorder that require long-term treatment. Maggi further teaches pyridostigmine bromide is commonly used in combination with other drugs so as to address common adverse events associated with pyridostigmine bromide including drugs used for muscarinic adverse events such as nausea and vomiting (page 695, right column). Maggi teaches total daily oral dose of pyridostigmine bromide should not exceed 7 mg/kg for children and the initial dose of pyridostigmine bromide in adults is generally 30-60 mg every 4-6 hours (page 694 and Table 1).
However, Maggi does not teach the combination of pyridostigmine bromide with NK1-antagonist used in the methods of claims 1 and 8.
Regarding the NK1-antagonist used in the methods of claims 1 and 8, Maghni teaches a method of treating disorders associated with myasthenia gravis in patient comprising administering to said patient a composition containing NK1-antagonist (Abstract; [0005]-[0006], [0008], [0011], [0039], [0051], [0058], [0108], [0110], [0117]-[0119]).
It would have been obvious to one of ordinary skill in the art to administer a NK1-antagonist in combination with pyridostigmine bromide in the treatment of myasthenia gravis of Maggi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Maggi indicated that pyridostigmine bromide is commonly used in combination with other drugs in the treatment regimen for of relieving the symptoms of myasthenia gravis to address common adverse events associated with pyridostigmine bromide such as nausea and vomiting, and NK1-antagonist is also recognized in the prior art in view of Maghni to be used in treating disorders associated with myasthenia gravis. Thus, it would have been obvious to one of ordinary skill in the art to be motivated to administered a combination of NK1-antagonist in combination with pyridostigmine bromide so as to maximize the efficacy of treatment towards myasthenia gravis by concurrently addressing common adverse events associated with pyridostigmine bromide such as nausea and vomiting, and achieve Applicant’s method with reasonable expectation of success, as per Henry, NK1-antagonist is suitable to be used in combination with treatment regimen that induced nausea and vomiting, as NK1-antagonist has been shown to treat nausea and vomiting in drug therapy that cause or induced adverse events such as nausea and vomiting (Henry: [0018], [0030]-[0035] and [0093]-[0095]), and pyridostigmine bromide is such drug therapy that induced adverse events such as nausea and vomiting per Maggi. As such, it would have been reasonably obvious to combine two drugs (a NK1-antagonist with pyridostigmine bromide) known to be useful in the treatment regimen of myasthenia gravis, as such combination would provide at least an additive effect in the treatment of myasthenia gravis. It is noted that It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It is prima facie obvious to combine individual ingredients for their known function. In re Linder, 173 USPQ 356; In re Dial, 140 USPQ 244.
It would also have been obvious to one of ordinary skill in the art to routinely optimize the dosage of pyridostigmine bromide in the treatment of myasthenia gravis based on the patient being a child or an adult, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Maggi indicated that total daily oral dose of pyridostigmine bromide should not exceed 7 mg/kg for children and the initial dose of pyridostigmine bromide in adults is generally 30-60 mg every 4-6 hours, which are oral doses that overlap or fall within the claimed oral dosage of 0.5 mg/kg to 6 mg/kg of pyridostigmine bromide and oral dosage of 0.4 mg to 800 mg of pyridostigmine bromide, respectively of claims 1 and 8. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the oral dosage of pyridostigmine bromide in the treatment of myasthenia so as it is suitable for pediatric or adult population would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II). 
Regarding claims 2 and 9, as discussed above, Maggi teaches the patient is suffering from myasthenia gravis.
Regarding claims 3 and 10, Maggi and Maghni teaches the patient is a human (Maggi: pages 693-695; Maghni: [0033], [0059] and [0117]).
Regarding claim 11, as discussed above, Maggi teaches the dose of pyridostigmine bromide in adults is generally 30-60 mg every 4-6 hours.
Regarding claims 4 and 12, Maghni teaches the NK1-antagonist can be administered orally or subcutaneously at dose of 0.001 to 100 mg/kg/day and such dose is optimizable depending on the nature and severity of the disease, the target site of action, the patient's weight, special diets being followed by the patient, concurrent medications being used, the administration route and other factors that are recognized by those skilled in the art (Maghni: [0119]). Henry teaches the NK1-antagonist can be administered orally or subcutaneously at dose of in the range of 0.05 to 750 mg, and such dosage is optimizable depending upon the condition to be treated, the route of treatment, and the patient’s weight (Henry: [0036], [0042], [0149] and [0161]; claim 36). It is noted that the dose of 0.001 to 100 mg/kg/day NK1-antagonist of Maghni and 0.05 to 750 mg NK-antagonist of Henry, overlap or fall within the claimed parameter of 1 µm to 600 mg/day NK1-antagonist. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of dosage of NK1-antagonist based on the condition treated during treatment of myasthenia gravis, as well as, based on the patient’s weight, nature of disease and adminstration route would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claims 6 and 14, Maghni and Henry teaches the NK1-antagonist is aprepitant (Maghi: [0008], [0011], [0016], [0023] and [0198]; Henry: [0093]-[0095]).
Regarding claims 7 and 15, Henry teaches prodrug of aprepitant such as fosaprepitant can be suitably used as the NK-1 antagonist ([0095]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggi et al (Clin Drug Investig, 2011; 31(10): 691-701) in view of Maghni et al (US 2009/0264388 A1) and Henry (US 2014/0193526 A1), as applied to claims 1-4 and 8-12 above, and further in view of Bangalor et al (“Fixed-dose combinations improve medication compliance: a meta-analysis.” 2007, pages 1-5) and Chase et al (US 2016/0375001 A1).
The methods of claims 1-4 and 8-12 are discussed above by the teachings of Maggi, Maghni and Henry, said teachings being incorporated herein in its entirety.
However, Maggi, Maghni and Henry do not teach the fixed dose combination unit dosage form containing NK1 antagonist and pyridostigmine of claims 5 and 13.
Regarding the fixed dose combination unit dosage form containing NK1 antagonist and pyridostigmine of claims 5 and 13, Bangalore teaches fixed-dose combinations improve medication compliance in patients with chronic conditions (pages 1-2). Chase teaches a pharmaceutical fixed dose combination containing NK1 antagonist and an acetylcholinesterase inhibitor admixed with a pharmaceutical carrier or vehicle (Chase: Abstract; [0062], [0067], [0072]-[0082], [0137]-[0138], [0146], [0148], [0169]-[0172], [0245], [0483], [0496]).
It would have been obvious to one of ordinary skill in the art to formulate a unit dosage form containing a fixed dose combination of NK1 antagonist and pyridostigmine admixed with a pharmaceutical carrier or vehicle for the treatment of myasthenia gravis, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do because Chase establishes that NK1 antagonist and an acetylcholinesterase inhibitor (pyridostigmine is an acetylcholinesterase inhibitor) can be formulated as fixed dose combination in unit dosage form containing  a pharmaceutical carrier or vehicle, and Bangalore indicated that such fixed-dose combination would improve medication compliance in patients with chronic conditions. Thus, an ordinary artisan seeking to improve medication compliance in patients with chronic conditions such as myasthenia gravis would have looked to formulating/providing NK1 antagonist and pyridostigmine as fixed dose combination in a unit dosage form containing a pharmaceutical carrier or vehicle, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
Applicant argues by alleging that “Maggi acknowledges the difficulty of using pyridostigmine for treating myasthenia gravis, particularly at higher doses due to the dose-limiting side effects and does not provide any motivation for a person of ordinary skill in the art to add on an NK1-antagonist.” (Remarks, page 9).

In response, the Examiner disagrees. To the extent Maggi recognized the common adverse events associated with pyridostigmine bromide, Maggi also acknowledged that these adverse events such as muscarinic adverse events can be resolved by using other modalities of treatment in addition to pyridostigmine bromide by teaching that “[t]he goals of therapy of myasthenia gravis (MG) are to eliminate patient symptoms within the boundaries of adverse events associated with treatment” (Maggi, page 593, under section 3) and these other modalities of treatment to address the adverse events associated with pyridostigmine bromide treatment are using drugs such as atropine to control muscarinic adverse events (Maggi, page 695, right column). Thus, Maggi does suggest or provide motivation for using pyridostigmine bromide in combination with other drugs to address muscarinic adverse events, as it is a well-established treatment modalities for myasthenia gravis when using pyridostigmine bromide. As to the NK1-antagonist, it is noted that Maghni were used to provide guidance and motivation for using NK1-antagonist in the treatment of myasthenia gravis, and Henry was used for providing the reasonable expectation for using NK1-antagonist in combination with treatment regimen that induced nausea and vomiting, and pyridostigmine is such drug therapy that is known to induce adverse events such as nausea and vomiting per Maggi (see 103 rejection, pages 4-7 of this office action). Thus, the Examiner maintains the position that there is reasonable motivation in the prior art to combine two drugs (a NK1-antagonist with pyridostigmine bromide) known to be useful in the treatment regimen of myasthenia gravis to form a third composition useful for the same purpose in the treatment of myasthenia gravis, as such combination would provide at least an additive effect in the treatment of myasthenia gravis.

Applicant argues by alleges that Maghni teaches myasthenia gravis and NK1-antagonist were mentioned in laundry lists of conditions and compounds and thus, Maghni does not provide a motivation for an ordinary artisan to select myasthenia gravis and to administer an NK1-antagonist. Applicant further alleges that Maghni published in 2009, 2 years before Maggi, and yet Maggi provides no mention of the potential use of an NK1- antagonist together with pyridostigmine in the treatment of myasthenia gravis.” Applicant further alleges that “not one of the examples in Maghni teaches, suggests, or otherwise motivates a person of ordinary skill in the art to select myasthenia gravis as a target disease, and there also is no teaching, suggestion, or other motivation to chronically administer an NK1-antagonist together with pyridostigmine.” (Remarks, pages 10-14).

In response, the Examiner disagrees. As discussed above, Maggi establishes that when using pyridostigmine bromide as one of the treatment modalities for myasthenia gravis, it is common to use pyridostigmine bromide with other drugs to address the adverse effects including muscarinic adverse events such as nausea and vomiting that are known to be associated with pyridostigmine bromide treatment. While myasthenia gravis was disclosed in a list of disorders that can be treated with a composition containing NK1-antagonist, this is nevertheless a positive teaching from Maghni providing reasonable suggestion or predictability for using NK1-antagonist in the treatment of myasthenia gravis, as Maghni indicated that that NK-1 antagonist is used in the treatment of autoimmune disorders (Maghni: [0005], [0029]-[0030], [0038], [0051], [0110]; claim 142), and per Maggi, myasthenia gravis is a known autoimmune disorder (Maggi: Abstract). Furthermore, as discussed above, Henry providing the reasonable expectation for using NK1-antagonist in combination with treatment regimen that induced nausea and vomiting, and pyridostigmine is such drug therapy that is known to induce adverse events such as nausea and vomiting per Maggi.  As such, Thus, the Examiner maintains the position that there is reasonable motivation and predictability in the prior art to combine two drugs (a NK1-antagonist with pyridostigmine bromide) known to be useful in the treatment regimen of myasthenia gravis to form a third composition useful for the same purpose in the treatment of myasthenia gravis, as such combination would provide at least an additive effect in the treatment of myasthenia gravis.
Applicant is noted that Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Applicant argues by alleging that “Henry teaches away from the both chronic use of NK1-antagonists such as aprepitant as well as use of NK1 -antagonists such as aprepitant in conditions other than nausea/vomiting induced by chemotherapy.” (Remarks, pages 15-16).

In response, the Examiner disagrees. As discussed above in the standing 103 rejection, Henry was used for suggesting that NK1-antagonists such as aprepitant is suitable to be used in combination with treatment regimen that induced nausea and vomiting, and NK1-antagonist has been established by Maghni for its suitably in treating chronic conditions including myasthenia gravis. Thus, Henry and Maghni as combined are both in line with combining two drugs in treatment of chronic disorder such as myasthenia gravis such as those of Maggi, thereby the combined teachings of Maggi in view of Henry and Maghni do not teach away from the claimed invention, but rather teaches towards Applicant’s claimed invention.  
 
Applicant argues by alleging that the 103 rejection based on the combination of Maggi, Maghni and Henry was based on impermissible hindsight because the Examiner pick and choose among isolated disclosures in the prior to deprecate the claimed invention. (Remarks pages 16-19).

In response, the Examiner disagrees. As discussed above, Maggi establishes that when using pyridostigmine bromide as one of the treatment modalities for myasthenia gravis, it is common to use pyridostigmine bromide with other drugs to address the adverse effects including muscarinic adverse events such as nausea and vomiting that are known to be associated with pyridostigmine bromide treatment. While myasthenia gravis was disclosed in a list of disorders that can be treated with a composition containing NK1-antagonist, this is nevertheless a positive teaching from Maghni providing reasonable suggestion or predictability for using NK1-antagonist in the treatment of myasthenia gravis, as Maghni indicated that that NK-1 antagonist is used in the treatment of autoimmune disorders (Maghni: [0005], [0029]-[0030], [0038], [0051], [0110]; claim 142), and per Maggi, myasthenia gravis is a known autoimmune disorder (Maggi: Abstract). Furthermore, as discussed above, Henry providing the reasonable expectation for using NK1-antagonist in combination with treatment regimen that induced nausea and vomiting, and pyridostigmine is such drug therapy that is known to induce adverse events such as nausea and vomiting per Maggi.  As such, Thus, the Examiner maintains the position that there is reasonable motivation and predictability in the prior art to combine two drugs (a NK1-antagonist with pyridostigmine bromide) known to be useful in the treatment regimen of myasthenia gravis to form a third composition useful for the same purpose in the treatment of myasthenia gravis, as such combination would provide at least an additive effect in the treatment of myasthenia gravis. Applicant is noted that Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
As such, in view of the above, it is asserted that the obviousness analysis in the standing 103 rejection was not based on hindsight analysis, but rather the obviousness rejection takes into account knowledge gleaned only from the teachings of the cited prior arts, and such reconstruction based on the teachings of the Maggi in view of Maghni and Henry to render obvious Applicant’s claimed invention is indeed proper.
As a result, for at least the reason(s) discussed above, claims 1-15 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.

New rejections
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 introduces new matter as the claim recites the limitation “1080 mg or more”. There is no support in the specification for the amount of “1080 mg or more” as it pertain to the dosage of pyridostigmine bromide.
Claim 22 introduces new matter as the claim recites the limitation “1500 mg or more”. There is no support in the specification for the amount of “1500 mg or more” as it pertain to the dosage of pyridostigmine bromide.
Applicant asserted that support for claims 21 and 22 is found in paragraph [0113] of the specification. However, after thorough review of paragraph [0113] and throughout the specification, there is no support for “1080 mg or more” of claim 21 or “1500 mg or more” of claim 22.
While there is support or disclosure in the specification for the minimum points of 1080 mg and 1500 mg (Specification, paragraphs [0092], [0107] and [0134]), there is no support or disclosure anywhere in the specification for “or more,” as this recitation of “or more” encompassed an infinite dosage amount that can be as high as 5000 mg, which is clearly not supported in Applicant’s specification.
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendments at the time of filing of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation of “wherein the mammal is suffering from myasthenia gravis” in claims 2 and 9 are not further limiting from claims 1 and 8, respectively, because claim 1 and 8 have already indicated that the mammal is suffering from myasthenia gravis.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggi et al (Clin Drug Investig, 2011; 31(10): 691-701) in view of Maghni et al (US 2009/0264388 A1) and Henry (US 2014/0193526 A1), as applied to claims 8-11 above, and further in view of Mestinon® Data Sheet (Wayback Machine publicly available date: 13 October 2012).
The methods of claims 8-11 are discussed above, said discussion being incorporated herein in its entirety.
However, Maggi, Maghni and Henry do not teach the total daily oral dosage of claims 21 and 22.
Regarding claims 21-22, Mestinon® Data Sheet teaches pyridostigmine bromide 60 mg tablet is orally administered for the treatment of myasthenia gravis (pages 2-3, under “Uses” and “Dosage and Administration”). Mestinon® Data Sheet teaches. in adults, pyridostigmine is administered at interval throughout the day in doses of 30 to 120 mg by mouth and the total daily dose is usually in the range of 5 – 20 tablets but some patients may require higher doses (pages 2-3, “Dosage and Administration”).
It would have been obvious to one of ordinary skill in the art to optimize the daily total dosage of pyridostigmine to be administered in an adult to 1080 mg or 1500 mg, or more, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Mestinon® Data Sheet provided the guidance to do so by teaching that in adults, pyridostigmine 60 mg tablet for the treatment of myasthenia gravis is recommended to be administered at intervals throughout the day in doses of 30 to 120 mg by mouth with the total daily dose is usually in the range of 5-20 tablets, and such total daily dose can vary per adult depending on clinical status. It is noted that doses of 30 to 120 mg with a total daily dose in the range of 5-20 tablets as taught by Mestinon® Data Sheet overlaps or fall within the claimed 1080 mg/1500 mg or more of claims 21-22, respectively (i.e., 60 mg x 20 tablets = 1200 mg total daily dose). Thus, the Courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum total daily dosage of pyridostigmine in an adult based on their clinical status so as to achieve the desired treatment of myasthenia gravis in said adult. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the total daily dosage of pyridostigmine for improving muscle weakness in an adult suffering from  myasthenia gravis would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613